Citation Nr: 0317742	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  98-08 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for rhinitis and 
sinusitis, with history of nasal polyps, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from July 1960 to December 
1960.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Oakland, California (RO), which denied the benefit sought on 
appeal.  During the pendency of the appeal, the veteran's 
claims file was moved to the RO in Waco, Texas, due to the 
veteran's change of address.

During this appeal, the veteran raised multiple issues, 
including service connection for diabetes and entitlement to 
a total rating for pension purposes.  The latter benefits 
were denied, and the veteran has not appealed either 
decision.  As to the other issues raised by the veteran (see 
statement received by the RO in October 2001), it is not 
clear whether the RO has addressed all of the issues.  The 
Board refers this matter to the RO for any indicated action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  Neither the prior or the revised rating criteria for 
rhinitis and sinusitis are more favorable to the veteran.  

3.  The preponderance of the competent evidence is against 
rhinitis manifested by definite atrophy of the intranasal 
structure or permanent hypertrophy of the turbinates and 
moderate secretion or greater than 50 percent obstruction of 
the nasal passages on both sides or the complete obstruction 
on one side or any current polyps.

4.  The preponderance of the competent evidence is against 
sinusitis manifested by frequently incapacitating 
recurrences, severe and frequent headaches, and purulent 
discharge or crusting, nor is it productive of three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non-capacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  The medical evidence does not show 
polyps, headaches, purulence or crusting, incapacitating 
episodes, rhinoscleroma or granulomatous infection due to 
sinusitis.  


CONCLUSION OF LAW

An evaluation in excess of 10 percent for rhinitis and 
sinusitis, with history of nasal polyps is not warranted.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. § 4.97, Diagnostic Code 6513 (1996); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.97, Diagnostic Codes 
6513, 6522 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law prior to the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (the VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000), codified at 38 U.S.C. §§ 5102, 
5103, 5103A, 5107) (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).

These new provisions redefine the obligations of VA with 
respect to the duty to assist and include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in law is applicable to all claims filed on or after 
the date of enactment of the VCAA, or filed before the date 
of enactment and not yet final as of that date.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  In this case, the 
Board finds that VA's duties to the veteran under the VCAA 
have been fulfilled.

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
discussions in the July 1995 rating decision on appeal, 
August 1997 rating decision, the March 1998 statement of the 
case (SOC), the December 2000 and January 2003 supplemental 
statements of the case (SSOCs), and letters sent to the 
veteran by the RO, adequately informed him of the information 
and evidence needed to substantiate his claim and complied 
with VA's notification requirements.  The rating decision on 
appeal and SOC set forth the pertinent laws and regulations, 
as well as the rating criteria then in effect.  The January 
2003 SSOC set forth the pertinent revised rating criteria as 
well as the regulations implementing the VCAA.  In a March 
2003 VCAA letter, the RO informed the veteran of the types of 
evidence that would establish entitlement to the benefits 
sought, and that VA would assist the veteran in obtaining 
government or private medical or employment records, provided 
that the veteran sufficiently identified the records sought 
and submitted releases as necessary.  In light of the 
foregoing, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate his claim and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The RO has obtained the veteran's service medical 
records.  In addition, as noted above, the RO contacted the 
veteran by letter in June 1998, July 2000 and March 2003 and 
asked him to identify all medical providers who treated him 
for rhinitis and sinusitis, with history of nasal polyps.  VA 
has obtained all indicated medical records.  

As to any duty to provide an examination and/or obtain an 
opinion addressing the severity of the veteran's service-
connected disability, the Board notes that the RO provided 
the veteran a VA examination in December 2002, which was 
adequate for rating purposes.  Evaluations in recent years 
have been thorough in nature and have addressed all of the 
applicable rating criteria.  Under these circumstances, there 
is no duty to provide an additional examination.  See section 
3 of the VCAA (codified as amended at 38 U.S.C. § 5103A(d) 
(West Supp. 2001)); 66 Fed. Reg. at 45,626-45,627, 45,631 
(codified as amended at 38 C.F.R. § 3.159(c)(4).  

Factual Background

The veteran contends that the current evaluation assigned for 
his rhinitis and sinusitis, with history of nasal polyps, 
does not adequately reflect the severity of that disability.  
In his original July 1995 claim, he asserted that his 
service-connected condition had increased in severity.  
Therefore, a favorable determination has been requested.

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

Treatment records from a private source indicate that the 
veteran complained of his sinuses in 1995 and 1996.  He was 
assessed with probable sinusitis in May 1996.  Private 
treatment records from a different provider show that the 
veteran complained of sinuses and headaches in 1997 and 1998.  
These records indicate that the veteran's headaches were not 
related to sinuses but were possibly stress, tension or 
migraine related.  A June 1997 x-ray report provides an 
impression of clear sinuses with no evidence of opacification 
to suggest sinusitis.  A February 1998 x-ray report provides 
an impression of normal facial bones.  A June 1998 treatment 
note refers to a medical letter the veteran had that opined 
that the veteran's headaches were not caused by his 
sinusitis.

The report of a July 1997 VA examination provides that he 
used Tylenol with codeine for headaches that were thought to 
be primary in nature or possibly sinus-related.  The veteran 
had complaints of intermittent nasal congestion that he felt 
were associated with his headaches, which were almost daily.  
The veteran had not had any sinus surgery or any other 
therapies for the sinuses specifically.  

On physical examination, the veteran's tympanic membranes 
were clear and mobile bilaterally.  The nasal examination was 
clear with no evidence of intranasal polyps or significant 
discharge.  There was only a mild amount of mucosal edema.  
The oral cavity was notable edentulous, the hypopharynx was 
normal and the vocal cords were normal.  There were no 
remarkable findings on palpation of the neck.  

The examiner reviewed the veteran's chart, which showed that 
he did have headaches documented back to at least 1988, which 
were now thought to be either tension headaches or primary 
headaches, since the veteran had few sinus findings at 
present.  The impression was chronic headaches.  In light of 
the time that he had these headaches and his other lack of 
sinus findings, it was questionable whether these were sinus 
in origin.  Unfortunately, the veteran did not appear to have 
had a specific workup of the status of his sinuses.  
Nevertheless, his headaches were a persistent problem 
requiring daily medication.  

The report of a December 2002 VA examination indicates that 
the veteran's CTVHS medical records were reviewed.  The 
veteran complained of frequent nasal congestion but was able 
to breath through his nose satisfactorily.  He denied 
epistaxis, purulent nasal discharge and knowledge of nasal 
polyps.  The records did not reflect any episodes of 
treatment with antibiotics for acute sinusitis.  The veteran 
said that the status of his condition was stable and had been 
so for a long time.  He used OTC antihistamines as needed for 
sneezing and runny nose, and congestion.  The examiner 
specified that the veteran's condition caused little 
interference with breathing though the nose and resulted in 
no purulent discharge, and that there was no dyspnea at rest 
or on exertion relative to the nose or sinuses.  Treatment 
was only OTC antihistamines and decongestants when needed.  
There was no speech impairment and no reported pain.  Air 
movement was good through each nostril and there was no 
tenderness, purulent discharge or crusting.  The diagnosis 
was chronic allergic rhinitis and congestive sinusitis.  

Legal Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4 (2001).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

"Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating."  38 C.F.R. § 4.7.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Where a law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to an appellant applies.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  However, regulations cannot be applied 
prior to their effective date. See VAOGCPREC 3-2000.

The veteran's service-connected chronic sinusitis has been 
evaluated under 38 C.F.R. § 4.97, Diagnostic Code 6513 of the 
VA Rating Schedule for chronic maxillary sinusitis.  Under 
the relevant criteria, in effect prior to October 7, 1996, a 
10 percent evaluation is warranted for moderate chronic 
sinusitis manifested by a discharge, crusting or scabbing and 
infrequent headaches.  A 30 percent evaluation requires 
severe chronic sinusitis manifested by frequently 
incapacitating recurrences, severe and frequent headaches, 
and purulent discharge or crusting reflecting purulence.  38 
C.F.R. § 4.97, Diagnostic Code 6513 (1996).

In addition, under the relevant criteria in effect prior to 
October 7, 1996, a 10 percent disability rating was warranted 
for chronic atrophic rhinitis with definite atrophy of the 
intranasal structure and moderate secretion.  A 30 percent 
disability rating was warranted for chronic atrophic rhinitis 
with moderate crusting and ozena and atrophic changes.  38 
C.F.R. § 4.97, Diagnostic Code 6501 (1996).

Effective October 7, 1996, 38 C.F.R. § 4.97 was changed and 
now includes new rating criteria for sinusitis, which may be 
found at Diagnostic Codes 6510 through 6514.  Under the 
revised criteria, chronic maxillary sinusitis is evaluated 
under the General Rating Formula for Sinusitis.  61 Fed. Reg. 
46,720 (1996), codified at 38 C.F.R. § 4.97, Diagnostic Codes 
6513.  

The new criteria provide a noncompensable evaluation where 
the disorder is detected by an x-ray only.  Where there are 
one or two incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting, a 10 percent evaluation is 
contemplated.  For a 30 percent evaluation, the claimant must 
be shown to have three or more incapacitating episodes per 
year of sinusitis requiring prolonged (lasting four to six 
weeks) antibiotic treatment, or; more than six non-
capacitating episodes per year of sinusitis characterized by 
headaches, pain, and purulent discharge or crusting.  A note 
provides that an incapacitating episode of sinusitis means 
one that requires bed rest and treatment by a physician.

In addition, the revisions effective October 7, 1996, 
eliminated Diagnostic Code 6501 and added new diagnostic 
codes for allergic or vasomotor rhinitis, bacterial rhinitis 
and granulomatous rhinitis.  A 10 percent disability rating 
is warranted for allergic or vasomotor rhinitis without 
polyps, but with greater than 50 percent obstruction of the 
nasal passages on both sides or complete obstruction on one 
side.  A 30 percent disability rating is warranted for 
allergic or vasomotor rhinitis with polyps. 38 C.F.R. § 4.97, 
Diagnostic Code 6522 (2002).  Bacterial rhinitis is rated as 
10 percent disabling with permanent hypertrophy of the 
turbinates and with greater than 50 percent obstruction of 
nasal passage on both sides or complete obstruction on one 
side.  A 50 percent evaluation will be assigned with 
rhinoscleroma.  38 C.F.R. § 4.97, Diagnostic Code 6523 
(2002).  A 20 percent evaluation is assigned for 
granulomatous infection.  38 C.F.R. § 4.97, Diagnostic Code 
6524 (2002).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for an evaluation in excess of 10 percent for 
rhinitis and sinusitis, with history of nasal polyps, under 
the old or the new criteria, for any time during the appeal 
period.  In so finding, the Board also finds that neither the 
old nor the new rating criteria are more favorable to the 
veteran.  

The private treatment records and December 2002 VA 
examination are negative for any reference to polyps.  The 
July 1997 VA examination specifically found that there were 
no polyps.  The opinions in the veteran's private treatment 
records indicate that his headaches were not related to his 
service-connected disability.  The report of the July 1997 VA 
examination concludes that, based on a review of the 
veteran's treatment records, his headaches were not caused by 
his service-connected disability.  The private treatment 
records and July 1997 VA examination report are negative for 
any reference to purulence or crusting.  The December 2002 VA 
examination specifically found that there was no purulent 
discharge or crusting.  The competent medical evidence is 
negative for any evidence of any incapacitating episodes, as 
defined for VA purposes.  Finally, the competent medical 
evidence is negative for rhinoscleroma, granulomatous 
infection, ozena or atrophic changes.  

As to the question of whether separate ratings are warranted, 
since the preponderance of the competent evidence is against 
rhinitis manifested by definite atrophy of the intranasal 
structure and moderate secretion or greater than 50 percent 
obstruction of the nasal passages on both sides or the 
complete obstruction on one side or any current polyps, the 
criteria for a 10 percent rating for rhinitis are not met 
under the old or new rating criteria.  Further, as noted 
above, the preponderance of the competent evidence is against 
sinusitis manifested by frequently incapacitating 
recurrences, severe and frequent headaches, and purulent 
discharge or crusting, nor is it productive of three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non-capacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  The medical evidence does not show 
polyps, headaches, purulence or crusting, incapacitating 
episodes, rhinoscleroma or granulomatous infection due to 
sinusitis.  Under these circumstances, a rating in excess of 
10 percent for sinusitis is not warranted under the old or 
new rating criteria.  It follows that separate ratings of 
zero and 10 percent do not result in a combined rating in 
excess of 10 percent.  38 C.F.R. § 4.25.      

The Board recognizes the veteran's assertions that his 
headaches are related to his service-connected rhinitis and 
sinusitis.  However, as a layperson, the veteran is not 
competent to provide an opinion requiring medical knowledge, 
such as one regarding a question of medical etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, his own 
assertions are not probative to the issue of whether his 
service-connected rhinitis and sinusitis are the cause of 
this headaches.  

The Board acknowledges that the RO declined to send this 
claim to the VA Central Office for additional compensation 
under 38 C.F.R. § 3.321.  In exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of "an extra- schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities" is made.  
38 C.F.R. § 3.321(b)(1).  "The governing norm in these 
exceptional cases is:  A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  Id.

The Board finds no evidence of an exceptional disability 
picture in this case.  There is no evidence in the claims 
file of particular circumstances that render impractical the 
application of the regular rating criteria.  There is no 
indication that the veteran's service-connected disability 
has required frequent periods of hospitalization.  There is 
no documentary evidence in the claims file that because of 
his disability, he has been uniquely economically harmed 
beyond the degree of disability anticipated by the schedular 
evaluation.  The veteran has submitted no employment records 
referring to any poor job performance or accidents stemming 
from his service-connected disability.

The Board recognizes that the exceptional or unusual 
disability picture mentioned in section 3.321(b)(1) 
reasonably contemplates factors other than marked 
interference with employment or frequent periods of 
hospitalization.  Johnston v. Brown, 10 Vet. App. 80, 86 
(1997).  However, such factors would be apparent from the 
record and necessarily relate to the service-connected 
disability.  See, e.g., Smallwood v. Brown, 10 Vet. App. 93, 
97-98 (1997) and Spurgeon v. Brown, 10 Vet. App. 194, 197 
(1997).  In this case, no competent evidence is apparent from 
a review of the record before the Board that indicates marked 
interference with employment due to rhinitis or sinusitis.

Therefore, the preponderance of the evidence is against a 
finding that the veteran's service-connected disability is 
exceptional in nature or causes a marked interference with 
employment as to render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b).  As there 
is no objective evidence showing that the veteran's service-
connected rhinitis or sinusitis has a substantial impact on 
his occupational abilities that is not otherwise accounted 
for by application of the rating schedule, a referral for 
consideration of an extraschedular evaluation is not 
warranted.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

An evaluation in excess of 10 percent for rhinitis and 
sinusitis, with history of nasal polyps, is denied.  


	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

